                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ROBYN JASPER,
                       Plaintiff,
vs.                                                                1:18-cv-00809-RB-LF

BENITO MARTINEZ; CITY OF
ALBUQUERQUE; and DOES I through X,
inclusive,
                       Defendants.

                       ORDER ADOPTING JOINT STATUS REPORT
                         AND PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on October 22, 2018, the Court reviewed the

attorneys’ Joint Status Report and Provisional Discovery Plan (Doc. 29), filed on October 10,

2018, and adopted it as modified by the dates provided in the Court’s Scheduling Order (Doc.

32), filed concurrently with this Order.




                                                    ___________________________________
                                                    Laura Fashing
                                                    United States Magistrate Judge
